Citation Nr: 0523885	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  97-08 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased rating for fibrocystic disease of 
the breasts, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Edward M. Daniels, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan

INTRODUCTION

The veteran served on active duty from January 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision of the New York, 
New York RO, which denied a rating in excess of 10 percent 
for fibrocystic disease of the breasts. The Board remanded 
the case in October 2003 and December 2004.


FINDING OF FACT

The veteran failed to report without good cause for VA 
examination necessary to determine the current severity of 
her fibrocystic disease of the breasts in connection with her 
claim for an increased rating for this disability.


CONCLUSION OF LAW

The criteria for an increased rating for fibrocystic disease 
of the breasts are not met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.655(a), (b) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been provided with a statement of the case 
and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and discussed how the current evidence failed to 
substantiate entitlement to an increased rating.  These 
discussions served to inform her of the evidence needed to 
substantiate the claim.

In letters dated in December 2002, April 2004, and December 
2004, the RO provided further notice of the evidence needed 
to substantiate the claim.  She was also advised of the 
evidence she was responsible for providing and what evidence 
VA would undertake to obtain.  The 2004 letters also told her 
that if she had any evidence that pertained to her claim, she 
should send it to the RO.  The letters all invited her to 
report relevant information pertaining to the claim.

The December 2004 letter also informed her that she was to be 
scheduled for a VA examination of her fibrocystic disease and 
that her claim could be denied if she failed to appear for 
the scheduled examination.

The notice in this case was provided after the initial denial 
of the claim.  Although notice should be provided prior to 
initial adjudication, delayed notice is generally not 
prejudicial.  Mayfield v. Nicholson.  In Mayfield and 
Pelegrini the Court held that VCAA notices could be remedied 
by the provision of notice after the initial denial.  In any 
event, the veteran was not prejudiced by the delayed notice 
in this case, because she was given ample opportunity to 
report evidence, appear for examinations, and advance 
argument after the notice was given.

There are no reported treatment records that are not part of 
the claims folder.

In light of the veteran's refusal to cooperate with the 
above-discussed VA's attempt to generate evidence necessary 
to adjudicate the current claim, no further notice or 
assistance has a reasonable possibility of substantiating the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b) for 38 C.F.R. 
§ 3.655.  
38 C.F.R. § 3.655(a) (2003).  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed or a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655(b) 
(2003).

Service connection for fibrocystic breast disease was granted 
in a December 1982 rating decision, and this appeal involves 
a claim for increase.

The veteran has an obligation to cooperate, when required, in 
the development of evidence pertaining to his claim. The duty 
to assist is not a one-way street, nor is it a blind alley. 
Wood v. Derwinski, 1 Vet. App. 190 (1991); Olson v. Principi, 
3 Vet. App. 480 (1992).

The veteran's fibrocystic disease of the breasts is currently 
evaluated under the provisions of Diagnostic Code 7699-7819 
(benign skin neoplasm).  Prior to August 30, 2002, ratings 
under Diagnostic Code 7819 for new, benign skin growths were 
to be rated as analogous to scars, disfigurement, etc., using 
the criteria for eczema under Code 7806. Under Diagnostic 
Code 7806, a 10 percent rating will be assigned if there is 
exfoliation, exudation or itching involving an exposed 
surface or extensive area. A 30 percent rating applies if 
there is exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating is assigned if 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestation, or if the disability is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Codes 
7806 and 7819. 

On and after August 30, 2002, under Diagnostic Code 7819, 
benign skin neoplasms are to be rated as disfigurement of the 
head face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 
7804, or 7805), or impairment of function. Under Diagnostic 
Code 7800, Note (1), the eight characteristics of 
disfigurement, for purposes of evaluation under 38 C.F.R. § 
4.118, are: scar 5 or more inches (13 or more cm.) in length; 
scar at least one-quarter inch (0.6) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.). 

Under Diagnostic Code 7801 for scars, other than head, face, 
or neck, that are deep or that cause limited motion, a 10 
percent rating is warranted for area or areas exceeding 6 
square inches (39 sq. cm.) and a 20 percent rating is 
warranted for area or areas exceeding 12 square inches (77 
sq. cm.).

The veteran was last afforded a VA examination for 
fibrocystic disease of the breasts in December 2002.  However 
this examination did not provide sufficient clinical findings 
relevant to the criteria for evaluating the veteran's 
fibrocystic disease that became effective on August 30, 2002, 
in that while the examination report indicated that there 
were multiple nodules on the veteran's breasts, only a 
cursory description of the size of one such nodule was 
reported.  

Accordingly, the Board remanded this case in October 2003 in 
order to provide the veteran with a current examination of 
her fibrocystic disease that would provide clinical findings 
sufficient to evaluate the disability under the old and new 
criteria discussed above.  The RO did schedule such an 
examination, but the letter informing her of this examination 
was returned as undeliverable and the veteran failed to 
report for the evaluation at the scheduled time.  

The Board therefore again remanded this case in December 2004 
so that the veteran could again be scheduled for an 
examination and notice was taken of a change in the veteran's 
residential address.  In addition, the RO was instructed to 
inform the veteran that a failure to report for the 
examination could result in a denial of her claim.  This 
notice was provided to the veteran in the December 2004 
letter.

The veteran was scheduled for a VA examination of her 
fibrocystic disease of the breasts in April 2005.  A copy of 
a letter reminding her to report for this examination is 
contained in the claims folder, but she again failed to 
report for the evaluation.  The record does not contain any 
communication from the veteran that explains her failure to 
appear for this evaluation, which as explained above, was 
necessary for the evaluation of her fibrocystic breast 
disease.  Her failure to report is, therefore, without good 
cause.

Based upon the circumstances of this case discussed above, 
the claim for entitlement to a disability rating in excess of 
10 percent for fibrocystic disease of the breasts must be 
denied. 38 C.F.R. § 3.655(b).  


ORDER

Entitlement to an increased rating for fibrocystic disease of 
the breasts is denied.  


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


